Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 1 of 17 PageID #:106




                          EXHIBIT               II
   Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 2 of 17 PageID #:107

                                                                                            US010358081B2

(12) Li
     United    States Patent                                            ( 10) Patent No.: US 10 , 358 ,081 B2
        et al.                                                          (45) Date of Patent:      Jul. 23 , 2019
(54 ) WHEELED VEHICLE AND WHEEL OF THE                               (56 )                     References Cited
      SAME
                                                                                       U .S . PATENT DOCUMENTS
(71) Applicant: Shenzhen
                E -LINK TECHNOLOGY
                         (CN )
                                   CO ., LTD .,                              6 ,322,237 B1 * 11/2001 Lee ..................... B60Q 1/ 326
                                                                                                                                    362 /234
( 72 ) Inventors: Pingzhi Li, Shenzhen (CN ); Minyi                          6 ,612,726 B1* 9/2003 Gloodt ................... B60Q 1 /326
                                                                                                                                    362/ 183
                    Chen , Shenzhen (CN ); Xihui Jiang ,              2004 /0125612 A1 * 7 /2004 Jackson ................ B60Q 1/326
                     Shenzhen (CN )                                                                                          362/500
                                                                      2005/0134475 A1* 6 /2005 Reim .................... B60C 13/ 001
( * ) Notice :      Subject to any disclaimer, the term of this                                                                  340/815.45
                    patent is extended or adjusted under 35           2018/0176460 A1 *         6 / 2018 Telem ..........       GO3B 15 / 00
                    U .S .C . 154 (b ) by 0 days .                    2018 /0268747 A1*         9 /2018 Braun .......           GO9F 13 / 12
(21) Appl. No.: 16 /016 ,333                                         * cited by examiner
(22) Filed :         Jun . 22 , 2018                                 Primary Examiner — Gerald J Sufleta , II
                                                                     (74) Attorney , Agent, or Firm — The Law Office of
(65 )                  Prior Publication Data                        Austin Bonderer, PC ; Austin Bonderer
       US 2019/0193627 A1 Jun . 27 , 2019                            (57 )                 ABSTRACT
( 30 )        Foreign Application Priority Data                       A wheeled vehicle and a wheel of the wheeled vehicle are
                                                                     provided . The wheel includes a wheel body with a light
  Dec. 22, 2017 (CN ) .................. 2017 2 1814924 U            emitting module . The light- emitting module includes an
                                                                     LED light bar, a flat mirror, and a two - way mirror . Both a
(51) Int. CI.                                                        mirror surface of the flat mirror and a reflective surface of
        B60Q 1/00           ( 2006 .01)                              the two -way mirror face the LED light bar . A transparent
        B60Q 1/32                (2006 . 01)                         surface of the two -way mirror faces an outer side of the
(52 ) U .S . CI.                                                     wheel. Looking through the transparent surface , one can see
      CPC .......... B60Q 1/326 (2013.01 ); B60Q 1/0041              a black hole illusion that the LED lights extend indefinitely
                (2013.01); B60B 2900 /571 (2013 .01); B60B           into the interior of the wheel, which makes the interior of the
                                               2900 /572 (2013.01)   wheel appear a hollow visual effect to attract people ' s
(58 ) Field of Classification Search                                 attention, thereby increasing the attractiveness of the prod
        CPC ........ B60B 2900 /571; B60B 2900 /572 ; B60Q           uct for consumers and enhancing the market competitive
                                                            1 /326   ness of the products .
        USPC ................             ............... 362 /500
        See application file for complete search history .                             20 Claims, 4 Drawing Sheets



                                                                                                           ..
                                                                                                  * * *.




                                                                                                                            *




                                                                                                                        *
                                                                                                                        *
                                                                                                                        *
                                                                                                                        **




                                                                              un
 Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 3 of 17 PageID #:108


U . S . Patent       Jul. 23, 2019          Sheet 1 of 4                         US 10 ,358 ,081 B2




                            4          *
                                 **




                                                                             *

                                     *+,+                               *
                                                                        **
                                                                         *
                                            37                     *
                                                                                         1
                                                                                         .
                                                                                         FIG
                                                          . .      .    *




                                                   ' '. . . . . . . 7
 Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 4 of 17 PageID #:109


U . S . Patent                 Jul. 23, 2019                                   Sheet 2 of 4                                             US 10 ,358 ,081 B2




                                                                                                                                                                ::::::::***********




                                                                                                                                                           *.***.

                                                                                                                                        *
                                                                                                                                        **
                                                                                                                                         **
                                                                                                                                          **
                                                                                                                                           ***
                                                                                                                                             **
                                                                                                                                               risinis?******
                                                                                                                                               ****
                                                                                                                                                  **
                                                                                                                                                   ***
                                                                                                                                                     *
                                                                                                                                                     *


                                                                                                                      .
                                                                                                                      .
                                                                                                                      ..
                                                                                                                       .
                                                                                                                       .-
                                                                                                                        --.
                                                                                                                          .*
                                                                                                                           -:
                                                                                                                            .            **
                                                                                                                                          **
                                                                                                                                           **
                                                                                                                                            **
                                                                                                                                             *.
                                                                                                                                              ..


                                                                                                           *
                                                                                                           ***
                                                                                                             *?
                                                                                                              .
                                                                                                              c...
                                                                                                                 .
                                                                                                                 .......
                                                                                                                       .
                                                                                                                       ..
                                                                                                                        ..
                                                                                                                         .
                                                                                                                         ...
                                                                                                                           .....
                                                                                                                               ..**
                                                                                                                                  **
                                                                                                                                   **




                                                                            .
                                                                            .
                                                                            ...
                                                                              **
                                                                               **
                                                                                *
                                                                                **
                                                                                 **
                                                                                  *
                                                                                  **
                                                                                   **
                                                                                   ..*
                                                                                     *
                                                                                     *
                                                                                     *
                                                                                     **
                                                                                      *
                                                                                      **
                                                                                       *
                                                                                       *
                                                                                       **
                                                                                        *
                                                                                        *
                                                                                        ****
                                                                                         ***
                                                                                           *
                                                                                           *
                                                                                           ***
                                                                                             :.
                                                                                             *.
                                                                                              *
                                                                                              *.
                                                                                               .
                                                                                               .
                                                                                               *
                                                                                               ..
                                                                                                *
                                                                                                *.
                                                                                                 .
                                                                                                 *.
                                                                                                  .
                                                                                                  *
                                                                                                  *.
                                                                                                   *
                                                                                                   **.
                                                                                                     .
                                                                                                     *
                                                                                                     *.
                                                                                                      .
                                                                                                      *
                                                                                                      *.
                                                                                                       *
                                                                                                citroner
                                                                                                      **
                                                                                                       *.*
                                                                                                         *
                                                                                                         *
                                                                                                         .
                                                                                                         *
                                                                                                         *
                                                                                                         *
                                                                                                         *
                                                                                                         *
                                                                                                          *.
                                                                                                          *
                                                                                                          *
                                                                                                           *
                                                                                                           *
                                                                                                           .
                                                                                                           *
                                                                                                           *
                                                                                                           *
                                                                                                           *
                                                                                                            *
                                                                                                            *
                                                                                                            *
                                                                                                            *
                                                                                                             *
                                                                                                             .
                                                                                                             .
                                                                                                             .
                                                                                                             *
                                                                                                             *
                                                                                                             **
                                                                                                              **
                                                                                                               *
                                                                                                               *
                                                                                                               *
                                                                                                               **
                                                                                                                *
                                                                                                                *
                                                                                                                **
                                                                                                                 *
                                                                                                                 **
                                                                                                                  *



                                                   .
                                                   7
                                                   **
                                                    **
                                                     **
                                                      *
                                                      **
                                                       **
                                                        **
                                                         *
                                                         **
                                                          *                  com
                                                                              .
                                                                              **
                                                                               **
                                                                                **
                                                                                 *
                                                                  .
                                                                  ..-
                                                                    -
                                                                    **
                                                                     **
                                                                      *
                                                                      **
                                                                       *
                                                                       *
                                 *
                                 *
                                 **
                                  ***
                                    ***
                                      ***
                                        *
                                        **
                                         **
                                          :
                                          it                       *
                                                                   *
                                                                   **
                                                                    *
                                                                    **
                                                                     *
                                                             --
                                                                      -
                                                                      ---
                                                                        *
                                                                        *

                                      .
                                      ..*
                                        *
                                        ***
                                          *
                                          **
                                           *
                                           **
                                            *
                                            **
                                             **
                                              *
                                              **
                                               **
                                                *
                                                **
                                                 **
                                                  *
                                                  **
                                                   *;
                                         .
                                         ..*
                                           **
                                            *
                                            **
                                             *
                                             **
                                              *
                                              **
                                               *
                                               *
                                               **
                                                *
                                                **
                                                 **
                                                       *
                                                       *
                                                       **
                                                        ****
                                                           --

                 *


                         .....*************!.................**
                         ...
                           .
                           ...
                             ..
                              .....
                                  .
                                  .

                     .




                                                                  FIG . 2
 Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 5 of 17 PageID #:110


U . S . Patent                      Jul. 23, 2019       Sheet 3 of 4                           US 10 ,358 ,081 B2




                                                                                          **
                                                                                *******
                                                                         ****
                                                                  111*




                                *

                           **
                            *

                  *
                  **
                   *
                   *
                   **
                    *
                    *
                    *
                    *
                    **
                     *
                     *
                     **
                      *
                      **
                       *




               *
               *
               **ted
                 *
                 **




          po




                                                    FIG . 3
 Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 6 of 17 PageID #:111


U . S . Patent              Jul. 23, 2019              Sheet 4 of 4                                                   US 10 ,358 ,081 B2




                                                                               piscine.3
            ang
             berat
              imesi
                                                                                           ***
                                                                                                  *
                                                                                                        *
                                                                                                            **
                                                                                                                 **




                                                    WA
                                                                          12




                                                                                    *


                                                                       siis*
                                                                               *
                                                                               **
                                                                                *
                                                                                                                                     pripostop
                                                                  **
                                                              *
                                                                                                                           runnare
                      ..


                                                                                 VOM
                                            Sitte
                           ...18664::::::::::***

                                                                                                            **
                                                                                                             **
                                                                                                              **
                                                                                                               ***
                                                                                                                 *
                                                                                                                 ***
                                                                                                                   ***
                                                                                                                     **
                                                                                                                      **


                                                                                                 Hitt




                                                    FIG . 4
   Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 7 of 17 PageID #:112


                                                     US 10 ,358 ,081 B2
    WHEELED VEHICLE AND WHEEL OF THE                                     In some embodiments, a plurality of LED lights is
                            SAME                                      arranged on the LED light bar, the plurality of LED lights is
                                                                      uniformly distributed on the LED light bar.
           CROSS -REFERENCE TO RELATED                                  In some embodiments , the bracket comprises a transpar
                      APPLICATIONS                         5 ent fender for protecting the light- emitting module, and the
                                                              transparent fender is located at an outside of the two-way
   The present application claims the benefit of Chinese mirror.
Patent Application No. 201721814924 .0 filed on Dec . 22 ,       In some embodiments , a middle portion of the transparent
2017 . The above is hereby incorporated by reference .        fender defines a through hole , and a trim cover arranged in
                                                           10 the through hole of the transparent fender matches to the
                   TECHNICAL FIELD                            transparent fender.
                                                                 The present disclosure , while described in reference to a
   The subject matter herein generally relates to the field of        scooter, provides for a wheeled vehicle . The scooter com
wheeled vehicles, in particular to a wheeled vehicle and a            prises a frame, and the wheel mentioned above is arranged
wheel of the same.                                                 15 on the frame.
                                                                         In at least one exemplary embodiment, the wheeled
                     BACKGROUND                                       vehicle can be a baby swing scooter, a balanced scooter, an
                                                                      electric scooter, or a remote - controlled scooter.
                                                                Compared with the prior art , the present disclosure dis
  With the improvement of people's living standards, peo 20 closes
ple's aesthetic needs for products are getting higher and scootera comprises
                                                                       scooter and a wheel ofthe scooter. The wheel of the
                                                                                   a wheel body, and the wheel body is
higher . Nowadays , a wheeled vehicle , e.g . a scooter, is a arranged
common transportation and entertainment tool in life .Many module comprises a -LED
                                                                        on  the light emitting module . The light-emitting
                                                                                           light bar, a flat mirror, and a
manufacturers design a wheel of the wheeled vehicle as a           two -way mirror. The LED light bar is arranged between the
light -emitting wheel. The light- emitting wheel, especially at 25 flat mirror and the two -way mirror. Both the mirror surface
night, is highly ornamental and deeply loved by the public . of the flat mirror and the reflective surface of the two -way
At present, most light- emitting designs of the wheel are to          mirror face the LED light bar. The transparent surface of the
install LED lights on the wheels, to enable a light-emitting          two-way mirror faces the outer side of the wheel. The
effect. However, the present light-emitting effect is relatively      present disclosure can enable the real image of the LED light
simple , and the light-emitting effect and pleasure to the 30 to reflect back between the two mirrors indefinitely by using
public need to be improved .                                  the optical characteristics of the two - way mirror and the
                                                              mirror. Looking through the transparent surface of the
                       SUMMARY                                two - way mirror , one can see a black hole illusion that the
                                                                      LED lights extend indefinitely into the interior of the wheel,
    The present disclosure aims to provide a wheeled vehicle 35 which makes the interior of the wheel appear a hollow visual
with great pleasure to the public and light- emitting effect and effect to attract people 's attention , thereby increasing the
 a wheel of the wheeled vehicle for realizing the light- attractiveness of the product for consumers and enhancing
 emitting effect.                                                  the market competitiveness of the products .
   For solving the problem mentioned above, the present               In addition , the present disclosure uses only one group of
disclosure provides the following technology.                   40 LED lights to achieve the visual effect of coexistence of
    A wheel comprises a wheel body. The wheel body com - multiple groups of LED lights. It can improve the pleasure
prises a light-emitting module . The light-emitting module toconsumption
                                                                       the public and can also relatively reduce the power
includes a Light Emitting Diode (LED ) light bar, a flat beneficial to ,the        and reduce the burden on the battery, which is
                                                                                       stable navigation of the scooter .
mirror, and a two-way mirror. The LED light bar is arranged 45
between the flat mirror and the two -way mirror. Both a                  BRIEF DESCRIPTION OF THE DRAWINGS
mirror surface of the flat mirror and a reflective surface of
the two -way mirror face the LED light bar. A transparent       Implementations of the present technology will now be
surface of the two-way mirror faces the outer side of the    described , by way of example only, with reference to the
wheel.                                                    50 figures .
   In some embodiments , the light-emitting module further               FIG . 1 is an exploded , isometric view of one exemplary
comprises a bracket; the bracket is inlaid in the wheel body.         embodiment of a wheel.
 The LED light bar, the flat mirror , and the two -way mirror            FIG . 2 is a section diagram of a light- emitting module of
are mounted on the bracket.                                           the wheel of FIG . 1.
   In some embodiments , the wheel further comprises a 55                FIG . 3 is a whole outline diagram of the wheel.
conductive module . The conductive module comprises a                   FIG . 4 is a light emitting diagram of the wheel of FIG . 1 .
conductive bouncing- pin and a conductive Printed Circuit
Board (PCB ) board . The conductive bouncing -pin is                                  DETAILED DESCRIPTION
arranged on a wheel hub of the wheel body. The conductive
bouncing- pin is electrically connected to the conductive 60 It will be appreciated that for simplicity and clarity of
PCB board , and the conductive PCB board is electrically    illustration , where appropriate , reference numerals have
connected to the LED light bar.                                       been repeated among the different figures to indicate corre
   In some embodiments, the wheel body further comprises sponding or analogous elements . In addition , numerous
a motor, and the conductive module is electrically connected    specific details are set forth in order to provide a thorough
to a power source of the motor.                              65 understanding of the embodiments described herein . How
   In some embodiments , the light-emitting module is                 ever , it will be understood by those of ordinary skill in the
arranged at one side or two sides of the wheel body.                  art that the embodiment described herein can be practiced
   Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 8 of 17 PageID #:113


                                                     US 10 , 358 ,081 B2
without these specific details . In other instances, methods ,         wheel. The light-emitting effect on the wheels will be
procedures, and components have not been described in                  reflected in the external world . In people 's view , when the
detail so as not to obscure the related relevant feature being         wheel is stationary , there are groups of LED lights 11 on the
described . Also , the description is not to be considered as          wheel extending indefinitely into the wheel around and
limiting the scope of the embodiments described herein . The 5 around , thereby the interior of the wheel presents a hollow
drawings are not necessarily to scale , and the proportions of visual effect. Moreover, when the wheel is running, a cycle
certain parts have been exaggerated to better illustrate               of the aperture on the wheel extends indefinitely into the
details and features of the present disclosure .                       wheel, giving people an aesthetic visual experience, increas
   In order to make the purposes, the technical solutions and          ing people 's desire to purchase the product, and enhancing
the advantages of the present disclosure be clearer and more 10 the user 's experience with the product (especially the visual
understandable , the present disclosure will be further         and psychological enjoyment ). It can improve product mar
described in detail below with reference to accompanying ket competitiveness.
figures and embodiments . It should be understood that the         In at least one exemplary embodiment, the light-emitting
specific embodiments described herein are merely intended              module can be arranged at one side or two sides of the wheel
to illustrate but not to limit the present disclosure .             15 body 1 , to enable the one side or two sides of the wheel body
   Several definitions that apply throughout this disclosure    1 to provide a hollow effect.
will now be presented .                                            In one exemplary embodiment, both the flat mirror 4 and
    The terms " arranged ” and “ mounted ” when utilized , mean the two -way mirror are ring - shaped structure , and are
a component is directly located on another component or matched with the bracket 3 , such a structure can save
located at a middle portion of another component. The term 20 material, reduce costs, can also reduce the stress concentra
“ connected ” is defined as connected, whether directly or tion caused by the vibration of the scooter during when the
indirectly through intervening components, and is not nec       scooter is running, thus ensuring the reliability of the lens .
essarily limited to physical connections. The connection can              Specifically, the flat mirror 4 , the LED light bar 2 and the
be such that the objects are permanently connected or two -way mirror 5 are inlaid in the bracket 3 in turn , to ensure
releasably connected . The term " comprising," when utilized , 25 that the flat mirror 4 and the two -way mirror 5 to not loosen
means “ including, but not necessarily limited to ” ; it specifi-      when the scooter is running , which is favorable for protect
cally indicates open - ended inclusion or membership in the            ing the lens from damage.
so -described combination , group , series and the like . The        The wheel of the exemplary embodiment further com
relative term " left" , " right" , " above " and " below ” in the prises a conductive module (not labeled ). The conductive
embodiments of the present disclosure is merely relative 30 module comprises a conductive bouncing -pin 8 and a con
concepts or refer to the normal use state of the product, but          ductive PCB board 9 . The conductive bouncing- pin 8 is
should not be considered as being restrictive .                        arranged at a wheel hub of the wheel body 1 . The conductive
  While the present disclosure described in relation to a              bouncing -pin 8 is electrically connected to the conductive
scooter, it is understood that the disclosure applies to all           PCB board 9 . The conductive PCB board 9 is electrically
wheeled vehicles .                                                  35 connected to the LED light bar 2 .
   FIG . 1 illustrates that a wheel of a scooter comprises a              In some embodiments, the wheel body 1 further com
wheel body 1. The wheel body 1 comprises a light-emitting              prises a motor (not labeled). The conductive module is
module (not labeled ). The light-emitting module is arranged           electrically connected to a power source of the motor. In the
on the wheel body 1. The light -emitting module comprises           exemplary embodiment, the conductive bouncing - pin 8
a light- emitting diode (LED ) lightbar 2 , a flatmirror 4 , and 40 arranged at the wheel hub of the wheel body 1 shares a
a two -way mirror 5 .                                               power source with the motor on the other side of the wheel
   In some embodiments, the light-emitting module further              hub . The conductive PCB board 9 is mounted on the bracket
comprises a bracket 3. The bracket 3 is wheel - shaped and is          3 and is mounted on the wheel body 1 together with the
inlaid in the wheel body 1 . The LED light bar 2 , the flat            bracket 3 . The conductive PCB board 9 is placed on the LED
mirror 4 , and the two -way mirror 5 are mounted on the 45 light bar 2 of the bracket 3 and is electrically connected to
bracket 3 . The light - emitting module can be steadily                the bracket 3 through a shred 10 . In this way , the space
mounted to the wheel body 1 through a specific bracket 3 .             occupied by the conductive module in the wheel body 1 can
   FIGS. 2 - 4 illustrate that the LED light bar 2 is arranged         be reduced , and the LED light bar can be powered directly
between the flat mirror 4 and the two -way mirror 5 . Both a           from themotor and turned on or off together with themotor.
mirror surface of the flat mirror 4 and a reflective surface of 50 The user only needs one action to complete all the functions
the two -way mirror 5 face the LED light bar 2 .                       and facilitate the user' s operation .Moreover , a power supply
   In some embodiments, a plurality of LED lights 11 is                module of the light- emitting module is also saved , and the
arranged on the LED light bar 2 . The plurality ofLED lights           production cost is reduced . In the exemplary embodiment,
11 is uniformly distributed on the LED light bar 2 . The LED           the shred 10 can be a wire, a flexible flat cable , or a flexible
 lights 11 are arranged in a row . The LED light bar 2 forms 55 printed circuit (FPC ) .
an annulus, and is inserted into an inner side of a wheel of        In some embodiments , the bracket 3 of the exemplary
the bracket 3 , such an arrangement, instead of the conven      embodiment further comprises a transparent fender 7 for
tional LED lights 11 being installed on the wheel spokes or protecting the light - emitting module . The transparent fender
inlaid in the tire , can ensure that the LED lights 11 to        7 is arranged at the bracket 3 . The transparent fender 7 is
generate the above -mentioned light -emitting effect in a 60 located at an outside of the two -way mirror. The transparent
limited wheel space .                                                  fender 7 is located at an outer side of the two -way mirror 5 .
  When the LED lights 11 are energized and emit light, the             In the exemplary embodiment, the transparent fender 7 is
mirror image (that is the real image of the LED lights) will           engaged with the bracket 3, and the surface of the transpar
reflect between the mirror surface of the flatmirror 4 and the         ent fender 7 is aligned to an outer edge of the wheel body 1 ,
reflective surface of the two -way mirror 5 indefinitely, thus , 65 to protect the light - emitting module without external inter
there is a spatially extended visual effect. A transparent          ference . It will not affect the appearance and visibility of the
surface of the two -way mirror 5 faces the outer side of the           light-emitting effect.
   Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 9 of 17 PageID #:114


                                                    US 10 ,358 ,081 B2
   In some embodiments , a middle portion of the transparent         What is claimed is :
fender 7 of the exemplary embodiment further defines a               1 . A wheel comprising:
through hole ( not labeled ), a trim cover 6 arranged in the         a wheel body comprising a light-emitting module ;
through hole of the transparent fender 7 matches to the                  the light-emitting module comprises a Light Emitting
transparent fender 7 . The trim cover 6 is mounted on the 5                Diode (LED ) light bar, a flatmirror, and a two -way
transparent fender 7 through latching as to block the struc                mirror; wherein the LED light bar is arranged
ture of the inner side and is beneficial to maintaining the                between the flatmirror and the two -way mirror ; both
whole appearance of the scooter.                                           a mirror surface of the flat mirror and a reflective
   Based on the wheel described above , the present disclo                 surface of the two -way mirror face the LED light
sure further discloses a scooter. The scooter comprises a                  bar ; and a transparent surface of the two -way mirror
frame. The wheel described above is arranged on the frame.                 faces an outer side of the wheel.
This scooter , due to the special light-effect wheel, makes the      2 . The wheel of claim 1, wherein the light-emitting
scooter highly pleasing to the public and helps improve the module further comprises a bracket; the bracket is inlaid in
market competitiveness of the product. In at least one is the wheel body ; and the LED light bar, the flat mirror, and
exemplary embodiment, the wheeled vehicle can be a baby the two -way mirror are mounted on the bracket.
swing scooter , a balanced scooter , an electric scooter , or a      3 . The wheel of claim 2 , wherein a transparent fender is
remote - controlled scooter. Since other components of the         arranged at the bracket ; and the transparent fender is located
wheeled vehicle are prior art, they will not be repeated here .    at an outside of the two -way mirror.
   Compared with the prior art , the present disclosure pro - 20     4 . The wheel of claim 3 , wherein a middle portion of the
vides a scooter with great pleasure to the public and light-       transparent fender defines a through hole , and a trim cover
effect effect and a wheel of the scooter realizing the light -     is arranged in the through hole of the transparent fender.
emitting effect. When the scooter starts, the LED on the            5 . The wheel of claim 1 , further comprises a conductive
wheel is energized and emits light, the mirror image will module , wherein the conductive module comprises a con
reflect back and forth between the mirror surface of the flat 25 ductive bouncing- pin and a conductive Printed Circuit
mirror 4 and the reflective surface of the two -way mirror 5       Board (PCB ) board , the conductive bouncing -pin is
 indefinitely, and this creates a spatially extended visual        arranged on a wheel hub of the wheel body, the conductive
effect . The transparent surface of the two -way mirror faces      bouncing - pin is electrically connected to the conductive
the outer side of the wheel, and the light- emitting effect on      PCB board , and the conductive PCB board is electrically
the wheels will be reflected in the outside world . In people 's 30 connected to the LED light bar.
view , when the wheel is stationary , there are groups of LED        6 . The wheel of claim 5 , wherein the wheel body further
lights on the wheel extending indefinitely into the wheel          comprises a motor, and the conductive module is electrically
around and around , thereby the interior of the wheel presents     connected to a power source of the motor.
a hollow visual effect. And when the wheel is running, a             7 . The wheel of claim 1, wherein the light-emitting
cycle of aperture on the wheel extends indefinitely into the 35 module is arranged at one side or two sides of the wheel
wheel, giving people an aesthetic visual experience, increas -     body.
ing people ' s desire to purchase the product, and enhancing         8 . The wheel of claim 1, wherein a plurality of LED lights
the user 's experience with the product (especially the visual     is arranged on the LED light bar, the plurality of LED lights
enjoyment). It can improve productmarket competitiveness .         is uniformly distributed on the LED light bar, and the LED
   In addition , both the flat mirror and the two-way mirror 40 light bar is in the shape of an annulus.
are ring -shaped structure and match to the bracket; such a        9 . A wheeled vehicle , comprising a frame, wherein the
structure can savematerial, reduce costs , can also reduce the     wheel of claim 1 is arranged on the frame.
stress concentration caused by the vibration of the scooter           10 . The wheeled vehicle of claim 9 , wherein the wheeled
when the scooter is running, thus ensuring the reliability of      vehicle is a scooter, a baby swing scooter, a balanced
the lens. Furthermore , the wheel- shaped bracket is used to 45 scooter , an electric scooter, or a remote - controlled scooter.
ensure that the flat mirror and the two -way mirror to not             11 . The wheeled vehicle of claim 9 , wherein the light
loosen when the scooter is running , which is favorable for        emitting module further comprises a bracket; and the bracket
protecting the lens from damage . The matching arrangement         is inlaid in the wheel body ; the LED light bar, the flatmirror,
of the transparent fender and the trim cover is used to protect    and the two-way mirror are mounted on the bracket .
the light- emitting module without external interference and 50      12 . The wheeled vehicle of claim 11 , wherein a transpar
it will not affect the visibility of the light- emitting, and is   ent fender is arranged at the bracket, and the transparent
further beneficial to maintaining the whole appearance of the      fender is located at an outside of the two -way mirror.
scooter, provides guarantee of stability and reliability of the       13 . The wheeled vehicle of claim 12 , wherein the wheeled
light -emitting effect for the scooter and the wheel.     vehicle is a scooter, a baby swing scooter, a balanced
   The exemplary embodiments shown and described above 55 scooter , an electric scooter, or a remote - controlled scooter.
are only examples. Many such details are neither shown nor           14 . The wheeled vehicle of claim 12 , wherein a middle
described . Even though numerous characteristics and advan -       portion of the transparent fender defines a through hole, and
tages of the present technology have been set forth in the         a trim cover is arranged in the through hole of the transpar
foregoing description , together with details of the structure     ent fender.
and function of the present disclosure, the disclosure is 60          15 . The wheeled vehicle of claim 14 , wherein the wheeled
illustrative only, and changes may be made in the detail,          vehicle is a scooter , a baby swing scooter, a balanced
including in matters of shape, size , and arrangement of the scooter, an electric scooter, or a remote -controlled scooter.
parts within the principles of the present disclosure, up to       16 . The wheeled vehicle of claim 9 , further comprises a
and including the full extent established by the broad general conductive module , wherein the conductive module com
meaning of the terms used in the claims. It will, therefore, 65 prises a conductive bouncing -pin and a conductive PCB
be appreciated that the exemplary embodiments described board , the conductive bouncing -pin is arranged on a wheel
above may be modified within the scope of the claims.           hub of the wheel body, the conductive bouncing -pin is
  Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 10 of 17 PageID #:115


                                                   US 10 ,358 ,081 B2
electrically connected to the conductive PCB board , and the
conductive PCB board is electrically connected to the LED
light bar.
   17 . The wheeled vehicle of claim 16 , wherein the wheel
body further comprises a motor , and the conductive module 5
is electrically connected to a power source of the motor.
   18 . The wheeled vehicle of claim 9 , wherein the light
emitting module is arranged at one side or two sides of the
wheel body.
   19 . The wheeled vehicle of claim 9 , wherein a plurality of 10
LED lights is arranged on the LED light bar, the plurality of
LED lights is uniformly distributed on the LED light bar,
and the LED light bar is in the shape of an annulus.
   20 . The wheeled vehicle of claim 19 , wherein the wheeled
vehicle is a scooter, a baby swing scooter , a balance scooter, 15
an electric scooter, or a remote - controlled scooter.
                       *   *      *   *
  Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 11 of 17 PageID #:116

                                                                                                          USOOD780626S


(12) United
     Li et al.
               States Design Patent (10) Patent No.:                                                                        US D780,626 S
                                                                                      (45) Date of Patent:                     . Mar. 7, 2017
(54) TWO-WHEELED SELF-BALANCING                                                           D738.256 S * 9/2015 Ying ................................ D12/1
        VEHICLE                                                                           D739.906 S * 9/2015 Chen ............................ D21,760
                                                                                          9,376,155 B2 * 6/2016 Ying ...              ... B62K 3,007
                                                                                          9,403,573 B1*      8/2016 Mazzei               ... B62D 51.02
(71) Applicant: E-Link Technology Co., Ltd.                                         2002/0008361 A1   1/2002 Smith .................... A63C5/031
                Guangdong Province (CN)                                                                                                   280, 14.21
                                                                                    2005/0242538 A1* 11/2005 Hiramatsu ........... A63C 17/004
(72) Inventors: Yucheng Li, Guangdong Province                                                                                               28O, 92
                (CN); Qiusheng Zhang, Guangdong                                     2013/0238231 A1* 9, 2013 Chen .................... B62K11.007
                Province (CN); Pingzhi Li, Guangdong                                                                                        TO1,124
                Province (CN)                                                       2016/0129963 A1*         5/2016 Ying ...................... B62K 3,007
                                                                                                                                          1806.5
                                                                                    2016/0325803 A1* 11/2016 Waxman .................. B62M 7/12
(**) Term:             15 Years
                                                                                   * cited by examiner
(21) Appl. No.: 29/561,164
                                                                                   Primary Examiner — T. Chase Nelson
(22) Filed:    Apr. 14, 2016                                                       Assistant Examiner — Ania Aman
(30)        Foreign Application Priority Data                                      (74) Attorney, Agent, or Firm — Prakash Nama; Global
                                                                                   IP Services, PLLC
   Jan. 11, 2016          (CN).                       ... 2016 3 OOO81.99
(51) LOC (10) Cl. ............................................... 12-14
(52) U.S. Cl.                                                                      (57)                          CLAM
        USPC ............................................................. D12/1
(58) Field of Classification Search                                                The ornamental design for a two-wheeled self-balancing
        USPC ...... D12/1, 5: D21/419, 421, 423, 426, 662,                         vehicle, as shown and described.
                    D21/760, 765, 766, 769, 771, 776, 803;
                      701/124; 280/87.042, 87.021, 87.041,
                   280/5.23, 5.39, 205, 209, 229, 266, 282,                                                 DESCRIPTION
                      280/851; 180/181, 5.26, 6.5, 7.1, 8.2,
                                 180/65.8, 907, 218, 65, 13                        FIG. 1 is a front elevation view of a two-wheeled self
        CPC ... B62K 3/007; B62K 17/00, B62K 2202/00;                              balancing vehicle showing my new design;
                  B62D 51/001; B62D 51/02; B62D 61/00;                             FIG. 2 is a rear elevation view thereof;
                        A63C 17/0033; A63C 17/01: A63C                             FIG. 3 is a left side elevation view thereof;
                       17/016; A63C 2203/40; A63C 17/12                            FIG. 4 is a top plan the view thereof;
        See application file for complete search history.                          FIG. 5 is a bottom plan the view thereof;
                                                                                   FIG. 6 is a first perspective view thereof; and,
(56)                       References Cited                                        FIG. 7 is a second perspective view thereof.
                  U.S. PATENT DOCUMENTS                                            The right side elevation view of the two-wheeled self
                                                                                   balancing vehicle is omitted, because it is symmetric with
       8,738,278 B2 *        5/2014 Chen .................... B62K11.007           the left side elevation view.
                                                                      180,218
       D737,723 S * 9/2015 Ying ................................ D12/1                               1 Claim, 3 Drawing Sheets
 Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 12 of 17 PageID #:117


U.S. Patent          Mar. 7, 2017     Sheet 1 of 3             US D780,626 S
 Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 13 of 17 PageID #:118


U.S. Patent          Mar. 7, 2017      Sheet 2 of 3            US D780,626 S




                                    FIG. 4
 Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 14 of 17 PageID #:119


U.S. Patent          Mar. 7, 2017      Sheet 3 of 3            US D780,626 S




                                    F.G. 6




                                    FIG. 7
  Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 15 of 17 PageID #:120
                                                                                      ALI MALTA TA I BAN TET KAN MAN KAN
                                                                                                              USOOD810618S

(12 ) LiUnited States Design Patent ( 10) Patent No.:                                                                                  US D810 ,618 S
                                                                                           (45) Date of Patent: * * Feb . 20 , 2018
(54) TWO -WHEELED SELF -BALANCING                                                       2016 /0129963 A1* 5 /2016 Ying ................... B62D 51/001
                                                                                                                                                180 /6 . 5
          VEHICLE
                                                                                        2016 / 0325803 A1 * 11/2016 Waxman .....             B62M 7 / 12
(71 ) Applicant: E -Link Technology Co, Ltd ,                                           2017 / 0088211 A1 *         3 /2017 Jiang .................... B62K 11 /007
                 Guangdong Province (CN )                                               2017 / 0240240 A1 *         8 /2017 Kroymann ............. B62K 13 / 04

( 72 ) Inventor: Pingzhi Li, Guangdong Province (CN )                                  * cited by examiner
                                                                                       Primary Examiner — T. Chase Nelson
(* * ) Term :           15 Years                                                       Assistant Examiner — Ania Aman
(21) Appl. No.: 29 /571,465                                                            ( 74 ) Attorney , Agent, or Firm – Prakash Nama; Global
                                                                                       IP Services , PLLC
(22) Filed : Jul. 19 , 2016
( 30 )        Foreign Application Priority Data
                                                                                       (57)                                CLAIM
   May 31, 2016 (CN ) ........... .............. 2016 3 0214766
(51) LOC (11) CI. ....                                 ... 12 - 14                      The ornamental design for a two -wheeled self-balancing
(52 ) U . S . Cl.                                                                      vehicle , as shown and described .
      USPC ................. ............................................ DI
                                                                          D12 /1
(58 ) Field of Classification Search
      USPC ...... D12 /1 , 5 ; D21/419 , 421, 423 , 426 , 662 ,                                                 DESCRIPTION
                    D21/ 760 , 765, 766 , 769, 771, 776 , 803
      CPC ... B62K 3 /007; B62K 17 /00 ; B62K 2202/00 ;                                FIG . 1 is a front elevation view of a two -wheeled self
                          B62K 11/007; B62D 51 /001; B62D                              balancing vehicle showing my new design ;
                        51/02; B62D 61/ 00 ; B62D 37/ 00 ; A63C                        FIG . 2 is a rear elevation view thereof;
                           17 / 0033; A63C 17 /01; A63C 17/016 ;                       FIG . 3 is a left side elevation view thereof;
                               A63C 2203/ 40 ; A63C 17 /12 , A63C                      FIG . 4 is a top plan the view thereof;
                                17/ 08; B60N 2/ 002 ; B60G 17/ 019                     FIG . 5 is a bottom plan the view thereof;
          See application file for complete search history .                           FIG . 6 is a first perspective view thereof; and ,
                                                                                       FIG . 7 is a second perspective view thereof.
( 56 )                     References Cited                                             The right side elevation view of the two -wheeled self
                   U .S. PATENT DOCUMENTS                                              balancing vehicle is omitted , because it is symmetric with
                                                                                       the left side elevation view .
         D780 ,626 S *       3 /2017 Li              ...................... D12/ 1
         D786 , 130 S *      5 /2017 Huang ... .             .............. D12 / 1                     1 Claim , 2 Drawing Sheets

                                                                                                                   *
                                                                                                                *
                                                                                                                *
                                                                                                                *
                                                                                                                       .
                                                                                                                                             *
                                                                                                                                             *
                                                                                                                                             *
                                                                                                               *
                                                                                                                             7
                                                                                                               *
                                                                                                               **
                                                                                                                .
                                                                                                                *.
                                                                                                                 -.
                                                                                                              *   .          .




                                                                                                                                 *
                                                                                                                                                       *
                                                                                                                                                       *
                                                                                                                                                       **
                                                                                                                                                        *
                                                                                                                                   *
                                                                                                                                   *


                                  *


                                      *
                                      *
                                      *
                                      .
                                                                                                                                       -




                                                                                          www. br                                                  "




                                  ww                                                                                             *
                                                                                                                                 ***
                                                                                                                                   *
                                                                                                                                       *
                                                                                                                                       *
                                                                                                                                       *
                                                                                                                                           43520
                                                                                                                                                       .
                                                                                                                                                       WAY



                                      12:
                                        04
                                         :
                                         1
Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 16 of 17 PageID #:121


U . S . Patent                                      Feb . 20 , 2018                                              Sheet 1 of 2                                                                                           US D810 ,618 S
                                                                                                                                                                                                                    .
                         -----
                                    --                                                                                                                                                              ..


                                                                                                                                                                                                                *
                                                                                                                                                                                                                *
                                                                                                                                                                                                                *
                                                                                                                                                                                                                *




                                                                                                                                                                                                                    *
             *
                                                                                                                                                                                                                            *
                                                                                                                                                                                                                 *
                                                                                                                                                                                                                 *          .


              *
              *
              *
              *
                          .
                                                                                                                                                                                                               *
                                                                                                                                                                                                               **
                                                                                                                                                                                                                **
                                                                                                                            * 21. 224. 7 "                      www          ****** ** **** *
                                                                    --- - - -   ---- --- -    --                                                     -=-.. .   ,, .               -----



                   *
                   *
                   **
                    **
                     **
                      **
                       *

          ****
             **
              **




                                                                                                         FIG . 1

                   when
                     *
                         * **
                                *

                                                                                                                                                                                                     ***
                                                                                                                                                                                                                            *
                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                -




                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                -


                    *
                    *
                                                                                                    **         *                                                                                               *
                                                                                                                                                                                                               *
                                                                                                                                                                                                               ****

                                                                                                                                                                                                                    *
                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                    ?
                                                                                                                                                                                                                                    ???
                                                                                                                                                                                                                                    ?????
                                                                                                                                                                                                                                    ????
                                                                                                                                                                                                                                    ??
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                *
                                                                                                                                                                                                                *
                                                                                                                                                                                                                **
                                                                                                                                                                                                                 *
                                                                                                                                                                                                                 **
                                                                                                                                                                                                                                -


                                                                                                                                                     * * **                                                             *
                                                                                                                                                                                                                        *
                                                                                                                                                                                                                        *


                         0                                       -- ---         - - --- ---                                              SGGLY            --- ---      -- --- --
                                                                                                                                                                                                           .
                                                                                                                                                                                                           .




                             *
                             *
                             *
                                                                                                                                                                      . ro                                 .




                          positiv
                                                                                                                                                                                                           .



                        *
                        **                                                                                                                                                                                                      -




                   *
                   *




                                                                                                          FIG . 2


                                                                                                                            alt
                                                                                             *
                                                                                             *
                                                                                             **
                                                                                              *
                                                                                                                                                 S




                                                                                                   2244        * ** *   *




                                                                                                          FIG . 3
                                         2.     .                                                                                                                                               "
                                                            22. *                                                                                                      . .   * 1 . FELT                    *
                                                                                                                                                                                                           *
                                                                                                                                                                                                           **
                                                                                                                                                                                                            **
                                                                                                                                                                                                             *
                                                                                                                                                                                                             ***
                                                                                                                                                                                                               *
                                                                                                                                                                                                               ** *
                                                                                                                                                                                                                * *
                                                                                                                                                                                                                  *
                                                                                                                                                                                                                  *
                                                                     *** * * * * * *** *
                                                                                                                                                                                                         -
                                                                                                                                                                                                         -      O


                                                                                                                                      *
                                                                                                                                      *
                                                                                                                                      *
                                                                                                                                      *




                                                                                                          00
                                                                                                          :
                                                                                                          10   0 04                          Home*                                                                      *
                                                                                                                                                                                                                        *
                                                                                                                                                                                                                        *




                   *
                   *
                   ***
                     *
                     **
                      *
                      **
                       *
                       *                  www 1. 1 * *. *    *      . *
                                                                                                                                                        * *** * * 2
                                                                                                                                                                    .3* *** **** ***** *****




                                                                                                          FIG . 4
Case: 1:20-cv-00247 Document #: 4-4 Filed: 01/14/20 Page 17 of 17 PageID #:122




?? ????? ?? ? . ??????.
U . S . Patent                     Feb . 20 , 2018                                                             Sheet 2 of 2                                                               US D810 ,618 S




                                                   -- -       -       - - - -   -   -
                                       -- -

                                                                                                 -                                                                            *
                                                                                                                                                                              *
                                                                                                                                                                              *
                                                                                                     -
                                                                                                                    -
                                                                                                                    -
                                                                                                                    -
                                                          -       - - - -- -    -       - + ..
                                                                                         *                                                      . . . . . . . . . ..        *
                  ,
                  -

                                                                                                                                .
                                                                                                                                                   - -




                                                                                                               w
                  ,
                  -
                                                                                                                   . ..
                  ,
                  -

                           .
                           .




                                                                  - -- -
                                                                                                         *..                                                            -
                                                                                                                                                                        -




                                                                                                 *.**                                                                       *
                                                                                                                                                                            *
                                                                                                                                                                            *
                                                                                                                                                                       -
                                                                                                                                                                       -




                                                                                                         FIG . 5



                                                                                                                                                              -   .
                                                                                                                                                                  ..



                      **

                               *****


             US                                                                 ha hawa                                     -
                                                                                                                                    -
                                                                                                                        .                  --
                                                                                                                                    .. .
                                                                                                                                                                       *
                                                                                                                                                                       *
                                                                                                                                                                       **
                                                                                                                                                                        * .
                                                                                                                                                                         *.
                                                                                                                                                                          .
                                                                                                                                                                            S6*

                                              berth
                                                                                                         FIG . 6


                                                                                                                                                                                   *
                                                                                                                                                                                   **
                                                                                                                                                                                    *


                                                                                                                                                                                  *:
                                                                                                                                                                                   41
                                                                                                                                                                                    **
                                                                                                                                                                                     **
                                                                                                                                                                                      *




                                                                                                                     . ..




                                                                                                                                                                       *
                                                                                                                                                                       **
                                                                                                                                                                            wa
                                              ce


                                               *

                                              *




                                                                                                         FIG . 7
